Case 7:18-mj-08674-UA Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wen en ne ee ee rg ce ee ee ee ata ate uw
UNITED STATES OF AMERICA,
Plaintiff,
-against-
PAUL M, ROSENFELD,
Defendant.
-- en ne ee ane

 

Filed 01/03/19 Page 1of1

382 ORDER OF CONTINUANCE

18 Mag. 8674

_ Adjourned to January 30, 2019 by Judith C. McCarthy, United States Magistrate Judge,

having found that the ends of justice served thereby, outweigh the best interest of the public and

the defendant in a speedy trial, and that the failure to grant a continuance would be a miscarriage

of justice.

Dated: January 2, 2019
White Plains, New York

SO ORDERED:

JUDITH C. McCARTHY A

OO et aie oD ft oF PO CO a An,

}

United States Magistrate Judge

Re

 
